DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Preliminary Amendment(s)
This office action is responsive to the preliminary amendment filed on 03/25/2022. As directed by the amendment: claim(s) 1-10 has/have been cancelled, and new claim(s) 11-20 has/have been added.  Thus, claims 11-20 are presently pending in this application.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-20 is/are rejected under 35 U.S.C. 102a1 & 102a2 as being anticipated by JP-9-501755). Hereafter referred to as JP’755. See attached Machine Translation for detailed description.
Re claim 11, JP’755 discloses an internal combustion engine (Abstract) comprising: a cylinder head 8 (fig. 1-3) including a cylinder head housing 8 and a water pump 1 is integrated into the cylinder head housing 8 (see also fig. 2-3).
Re claim 12, JP’755 also teaches wherein the cylinder head 8 includes a cast body [fig. 3; The cooling water pump / thermostat body 13 is detachably attached to the rear surface of the cylinder head 8. The bypass passage 6 is cast using a mold drag together with the cooling water outlet passage 5], the water pump 1 including a water pump housing (the shade part of 8, as shown in fig. 3), the water pump housing being an integral part of the cast body of the cylinder head 8.
Re claim 13, JP’755 also teaches wherein the water pump 1 includes a water pump housing (again, the shaded part of 8, as shown in fig. 3), the water pump housing having a front-side opening (the mating part of 8 mating with pump/thermostat body 13, as shown in fig. 3).
Re claim, JP’755 also teaches wherein the water pump 1 includes a water pump housing (again, the shaded part of 8, as shown in fig. 3), the water pump housing including a water pump screw (e.g., cooling water outlet 3 and passage 4 make up the claimed “screw”; see fig. 3), a pressure channel (cooling water jacket inlet passage 4) and an intake channel (bypass passage 6).
Re claim 15, JP’755 also teaches wherein the water pump 1 includes at least one integrated thermostat 2 (fig. 3; see Abstract).
Re claims 16-18, JP’755 also teaches wherein the water pump 1 includes a water pump housing (again, the shaded part of 8, as shown in fig. 3) and a module (pump/thermostat body 13); and wherein the module 13 includes an impeller (fig. 3), a drive shaft (fig. 3) including a bearing (not explicitly shown, but would be implicit as it is known in the art), and a housing cover (fig. 3); and wherein the housing cover of the module 13 is configured to be screwed to the water pump housing via screws (see the mounting holes for the un-depicted screws as shown in both fig. 2 & fig. 3).
Re claim 19, JP’755 also implicitly discloses wherein the water pump 1 is directly connected via a water channel (e.g., bypass passage 6; fig. 3-4 in combination with fig. 1) with a cooling water volume of the cylinder head 8 through a channel (see the water/coolant flow channels as shown in fig. 1) in a cylinder crankcase 10 (fig. 1), a pressure channel (cooling water jacket inlet passage 4; fig. 2-4 in combination with fig. 1) of the water pump housing (the shaded part of 8, as shown in fig. 3) being directly connected with a cooling water volume of the cylinder crankcase (fig. 1).
Re claim 20, JP’755 further discloses a method for operating an internal combustion engine comprising: providing the internal combustion engine as recited in claim 11; pumping water using the water pump 1 integrated into the cylinder head housing 8 (fig. 1-4 and at least the Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
The various cited prior arts all teach conventional water pump assemblies wherein the water pump housing is either integrated with the cylinder head or cylinder block, including integrating the pump screw and the internal pump passages with both the cylinder head and the cylinder block. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747